                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

PAULINE HILL,

              Plaintiff,

v.                                                         CV No. 19-845 KWR/CG

C R BARD INCORPORATED, et al.,

              Defendants.

             ORDER VACATING TELEPHONIC STATUS CONFERENCE

       THIS MATTER is before the Court on the parties’ Notice of Settlement, (Doc.

30), filed April 8, 2020. In the Notice, counsel explains all claims in this matter have

been resolved and Plaintiff will dismiss her Complaint when the parties’ settlement has

been finalized. (Doc. 30 at 1).

       IT IS THEREFORE ORDERED that the telephonic status conference scheduled

for April 9, 2020, at 1:30 p.m. is hereby VACATED.

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
